Decree modified by reducing the amount thereby directed to be paid by the administrator to the husband and next of kin of intestate from the sum of $441.30 to the sum of $371.30, and as so modified affirmed, without costs of this appeal to either party. Held, that the administrator was entitled to the allowance as a payment of debts of intestate payable from the assets of her estate of the sum of $70 paid by him upon the account of GuyB. Crandall, that being, as appears by the verified claim of that creditor as filed, the amount of moneys loaned by him to intestate in her lifetime. AE concurred.